JS 44 (Rey, 08/18)

provided by local rules of court, This form, approved by the Judicial Con

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

erence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

I,

(a) PLAINTIFFS

MARY ANN STOTTS and,
HEARLENE A. DISHEROON

Roberts.

(b) County of Residence of First Listed Plaintiff

Grundy

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys. (Firwi_ Namie, Address, and Tel
Peters, Swafford, Peters,

one Number)

hi
Priest & Hall

420 North Jefferson Street, Winchester, Tennessee 37398
(931) 967-3888

DEFENDANTS

NOTE:

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

 

Johnny Ray Fults, individually and in his capacity as
Grundy Co., TN Road Superintendent; The Grundy County, TN
Highway Department and Grundy County, TN

Grundy

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X”' in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

1 U.S, Government 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ki 1 Incorporated or Principal Place go4 04
of Business In This State
O 2 U.S. Government 0 4 Diversity Citizen of Another State a2 O 2 Incorporated and Principal Place os a5
Defendant (Indicate Citizenship of Parties in ltem [1 of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (tace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CL CONTRACT TORTS FORFETTUREPENALIY [BANKRUPTCY ——|__ OTHER STATUTES —]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure CO) 422 Appeal 28 USC 158 1 375 False Claims Act
GB 120 Morin ~ 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
Ui 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability Cl) 367 Health Care/ 1 400 State Reapportionment
C1 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights C1 430 Banks and Banking
01 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 450 Commerce
C1 152 Recovery of Defaulted Liability 0 368 Asbestos Personal C1 835 Patent - Abbreviated GC 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (345 Marine Product Liability 0_840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. 0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle QO 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) ©) 485 Telephone Consumer
C1 160 Stockholders’ Suits C355 Motor Vehicle CO 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability 1 380 Other Personal ( 720 Labor/Management 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI 11 850 Securities/Commodities/
0 196 Franchise Inj O 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
CI 362 Personal Injury - Product Liability 0 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
0 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement CI 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
O 220 Foreclosure & 441 Voting C1 463 Alien Detainee Income Secuntty Act or Defendant) Act
O 230 Rent Lease & Ejectinent 0 442 Employment (I 510 Motions to Vacate C1 871 IRS—Third Party C1 896 Arbitration
(CE 240 Yorts to Land 0 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure

1 245 Tort Product Liability
O 290 All Other Real Property

 

Accommodations

C1 445 Amer. w/Disabilities -
Employment

0) 446 Amer. w/Disabilities -
Other

C1 448 Education

 

0 530 General

 

0 535 Death Penalty

IMMIGRATION

 

Other:
0 540 Mandamus & Other
O 550 Civil Rights
(7 555 Prison Condition
0 560 Civil Detainee -
Conditions of

 

Confinement

© 462 Naturalization Application
(J 465 Other Immigration
Actions

 

 

Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original

VI. CAUSE OF ACTION

Proceeding

2 Removed from
State Court

40 U.S.C. §1983

 

O 3° Remanded from
Appellate Court

Cite the U.S. Civil Statute under which

oO4

Brief description of cause: . .
Patronage dismissal of plaintiffs by county official

Reinstated or
Reopened
(specify)

© 5 Transferred from
Another District

you are filing (Do not cite jurisdictional statutes unless diversity):

O 6 Multidistrict
Litigation -
Transfer

0 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VI. REQUESTEDIN © CHECKIFTHISISACLASSACTION DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, 500,000.00 JURY DEMAND: WYes No

VIII. RELATED CASE(S)
IF ANY (Bee mmsirucsions)! ge DOCKET NUMBER _

DATE ~ SIGNATURE OF ATTORPEY ECO EMG

08/28/2019 DL4 spe Ss “LE LAG

FOR OFFICE USE ONLY 7 ’ —

RECEIPT # APPLYING IFP JUDGE MAG. JUDGE

AMOUNT

Case 4:19-cv-00057-TRM-SKL Document1 Filed 08/28/19 Page1of5 PagelD#: 1
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

 

WINCHESTER DIVISION
MARY ANN STOTTS and, )
HEARLENE A. DISHEROON )
)
Plaintiffs, )
)
V. ) No.:
)
JOHNNY RAY FULTS, individually ) JURY DEMAND
and in his capacity as Grundy County, )
Tennessee, Road Superintendent )
THE GRUNDY COUNTY, TENNESSEE)
HIGHWAY DEPARTMENT )
and )
GRUNDY COUNTY, TENNESSEE )
)
Defendants. )
COMPLAINT
1. The plaintiffs Mary Ann Stotts and Hearlene A. Disheroon are residents and

citizens of Grundy County, Tennessee, and both plaintiffs at times material were employees of
the Grundy County Highway Department. The defendant Johnny Ray Fults is a citizen and
resident of Grundy County, Tennessee, and at times material to this case was the elected road
superintendent of Grundy County. The defendant Grundy County Highway Department is a
department within the Ground County government and is charged with the responsibility of
maintaining the road and highways in Grundy County. The defendant Grundy County is a
governmental entity organized and existing under the laws of the State of Tennessee. In doing

the acts alleged in the complaint the defendant Johnny Ray Fults was acting under the color of

Case 4:19-cv-00057-TRM-SKL Document1 Filed 08/28/19 Page 2of5 PagelD#: 2
law applicable to Grundy County and the State of Tennessee, and under his office as Grundy
County Road Superintendent.

2. The plaintiff Mary Ann Stotts was an employee of the Grundy County Highway
Department for a period of years as an accountant/bookkeeper until she was fired on September
4.2018, after the election of the defendant Johnny Ray Fults to the office of Grundy County
Road Superintendent. She was fired on September 4, 2018. The separation notice states as
follows: “The decision has been made to hire someone else for the ADMINISTRATIVE/
MANAGERIAL position who the County Road Superintendent feels is better suited for the
position.” The defendant Hearlene A. Disheroon was an employee of good standing with the
Grundy County Highway Department for an extended period of time. The defendant Hearlene
A. Disheroon was fired from her position as secretary on September 4, 2018. The separation
notice in her case stated the same as what was stated in the separation notice for the plaintiff
Mary Ann Stotts. Both women were good and dutiful employees of the Grundy County
Highway Department, and they had done satisfactory work during the time they were employed.
Their positions were neither a policy-making nor confidential position, and political affiliation
was not an appropriate requirement for the effective performance of their jobs.

. 3. The Grundy County election that resulted in the defendant Johnny Ray Fults was
a spirited campaign. The plaintiffs supported the previous superintendent Hubert Hargis. Mr.
Hargis was the opponent of the defendant Johnny Ray Fults in the election. The plaintiffs
supported Mr. Hargis in his campaign, and their support for Mr. Hargis was within their
constitutional right of expression of association and speech, and the plaintiffs acted within their
rights as citizens. Their political opposition to the defendant Johnny Ray Fults was open and

obvious. The plaintiffs were fired from their positions because of their political opposition to the

Case 4:19-cv-00057-TRM-SKL Document1 Filed 08/28/19 Page 3o0f5 PagelD#: 3
defendant Johnny Ray Fults. The discharge of the plaintiffs under these circumstance have
resulted in emotional damage and humiliation.

4. Patronage dismissals of governmental employees who do not hold policy-making
or confidential positions have been recognized as unconstitutional. In this case the plaintiffs
have been wrongfully discharged in violation of their federal constitutional right to free
expression, free association, and free speech; and they file this action pursuant to 40 U.S.C.
§1983. That section states that a person who, under color of law, is subjected to the
contravention of any rights, privileges or immunity secured by the constitution can maintain an
action. The defendant Grundy County delegated its decision-making authority for hiring and
firing employees at the Grundy County Highway Department to the defendant Johnny Ray Fults.
In this case the individual defendant Johnny Ray Fults, the newly elected Grundy County Road
Superintendent, acted under color of law as the road superintendent of Grundy County, a
governmental entity, in firing the plaintiffs and discharging them from their lawful employment.

5. The termination of the plaintiffs for failing to support the defendant Johnny Ray
Fults in the election held in Grundy County, Tennessee, and in supporting his opponent Hubert
Hargis, violated the constitutional rights of both plaintiffs.

Wherefore, premises being considered, the plaintiffs pray as follows:

1. That the defendants be served with process, requiring them to appear and answer
this complaint.

2. That upon a hearing of this cause, the plaintiffs be granted relief, including
reinstatement to their jobs, the award of back-pay, front-pay, additional loss of income and fringe

benefits, punitive damages, pre-judgment and post-judgment interest as to all amounts awarded,

Case 4:19-cv-00057-TRM-SKL Document1 Filed 08/28/19 Page4of5 PagelD #: 4
and an award of all costs incurred in pursuing this action, and including discretionary costs and

attorney fees.

3. For actual and compensatory damages, including emotional damages and

humiliation in the amount of $500,000.

4, That a jury try this action.

Ss. That the plaintiffs be granted general and further relief as this Court may deem

just and proper.

Respectfully submitted,

SWAFFORD, PETERS, PRIEST & HALL

“Robert S. Peters, BPR No. 3630
120 North Jefferson Street
Winchester, Tennessee 37398
(931) 967-3888
rspeters@spphlaw.com
Attorney for plaintiffs

Case 4:19-cv-00057-TRM-SKL Document1 Filed 08/28/19 Page5of5 PagelD#: 5
